Dear Mr. Morgan:
This office is in receipt of your request for an opinion of the Attorney General in regard to dual officeholding. You indicate you are serving as an elected Councilman for the Town of Newellton and working in an appointed position as a police officer for the Tensas Parish Sheriff's office. You ask if this is legal.
R.S. 42:63D is pertinent to your inquiry, providing as follows:
 No person holding an elective office in a political subdivision of this state shall at the same time hold
another elective office or full-time appointive office
in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. (Emphasis added.)
This statute prohibits you as an elected councilman for the Town of Newellton, a political subdivision of this state, from holding a full-time appointive office in the government of a political subdivision, and you are thereby in violation of the statute in the appointed position as an officer in the Tensas Parish Sheriff's office if this is a full-time position.
We hope this sufficiently answers your inquiry.
Sincerely yours,
                                     RICHARD P. IEYOUB Attorney General
                                  By: ___________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR